IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SAMUEL BETANCOURT,                       : No. 723 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (EXEL, INC., NEW HAMPSHIRE         :
INSURANCE COMPANY AND                    :
SEDGWICK CMS),                           :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.